Title: To James Madison from David Humphreys, 21 August 1801 (Abstract)
From: Humphreys, David
To: Madison, James


21 August 1801, Madrid. No. 284. Little has changed since his last dispatch. Great Britain, alarmed at Continental military maneuvers, has stopped all traffic to and from France. Chevalier Freire has arrived from Portugal, reportedly to renew treaty negotiations with the French ambassador and to act as minister plenipotentiary ad interim to Spain. Earlier report that two Tripolitan cruisers had escaped Gibraltar was untrue; Philadelphia continues to keep them under close watch. Captain Bainbridge of the Essex is escorting a convoy of American and Swedish merchantmen from Alicante to Gibraltar. French position in Egypt grows steadily worse. Relates news of popular uprising in Valencia against conscription law. Encloses printed royal letter reforming military [not found] and copies of letter from Spanish minister of state informing him that Yrujo will remain minister to U.S. and of his reply. Five American ships were recently detained, charged with intending to sail to Gibraltar although destined for other Mediterranean ports. Reports that captain and crew of schooner Hope, sunk in the Bay of Algeciras during fighting on 6 July, have embarked for home. Has initiated indemnity claim.
 

   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 5 pp.; marked duplicate; in a clerk’s hand, signed by Humphreys; docketed by Wagner as received 24 Oct. Extract printed in National Intelligencer, 26 Oct. 1801. Enclosures (2 pp.; partly in Spanish; docketed by Wagner as received in Humphreys’s no. 284) are copies of Pedro Cevallos Guerra to Humphreys, 22 July 1801, and Humphreys’s reply, 10 Aug. 1801.

